TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00185-CV



                          In re Texas Department of Criminal Justice


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The Texas Department of Criminal Justice has filed a petition for writ of mandamus

and accompanying motion for emergency relief from the district court’s March 27, 2014 temporary

restraining order in a pending suit to compel disclosure of information under the Public Information

Act. The requestors have filed an emergency responsive brief. The order compels disclosure of

the requested information to a limited group of attorneys, with further limitations on their use or

disclosure of the information. We deny the mandamus petition and dismiss as moot the request for

emergency relief. See Tex. Gov’t Code § 552.322.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: March 28, 2014